DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of December 5, 2022.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant has argued that Runkel discloses a pressure switch and not an electronic switch as claimed.  Applicant argues that the switch of Runkel uses a piston arrangement and not a circuit board nor is it pressure isolated.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a circuit board and pressure isolation) are not recited in claims 1 and 11.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regardless of the inclusion of the piston 57, the switch of Runkel includes all of the features required by claims 1 and 11 and provides a selective electrical connection or switch in elements 55, 59, and 51.  Thus the switch of Runkel is considered an electronic switch for the purposes of addressing the claims.  The claims do not require such things as a circuit board or indicate that the switch cannot have a piston.
It is further noted that the switch of Runkel is not required to specifically be an electronic switch as claims 1 and 11 are apparatus claims.  As such, the applied reference need only include all of the features recited in the body of the claim and be capable of performing any intended use, i.e. electrically connecting components.

With respect to claims 9, 10, 19, and 20, the Examiner agrees that the components that make up the selective electronic switch 55, 59, and 51 are not pressure isolated and as such the rejection of these claims has been withdrawn.

Drawings
The drawings were received on May 25, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Runkel (US 2012/0255842).

Regarding claims 1 and 11:  Runkel discloses an integrated electronic switch 29 for use with a gun string 17, the integrated electronic switch comprising:
a body 41 having a first end 43, a second end 45, and a body portion extending between the first end and the second end Fig 4;
a selective electronic switch 55, 59, 51 encapsulated in the body Fig 4;
an input electrical member 37 electrically connected to the selective electronic switch Fig 4; and
an output electrical member 37B electrically connected to the selective electronic switch Fig 4,
wherein each of the input electrical member and the output electrical member extends from an inside of the body to outside the body so that each of the input electrical wire and the output electrical member has a portion inside the body and another portion outside the body Fig 4, 5.

Regarding claim 2:  Wherein the body is cylindrical [0034].

Regarding claim 3:  The switch further comprising an o-ring seal 77 provided around the body.

Regarding claim 11:  Runkel discloses a system for firing a detonator Fig 1, the system comprising:
a switch sub 21 for use with a gun string 17; and
the above described integrated electronic switch located within the switch sub and configured to work with the gun string Fig 2, 4.

Regarding claim 17:  The system further comprising a pressure switch 67 – [0043] for sensing a pressure from a downstream perforating gun.

Regarding claim 18:  Wherein the integrated electronic switch fits inside the switch sub Fig 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4, 5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Runkel in view of Ochsner (US 4,637,131).

Regarding claims 4 and 12:  Runkel discloses all of the limitations of the above claim(s) except for the switch further comprising a retaining member integrated into the body at the first end of the body.
Ochsner discloses a switch that is similar to that of Runkel.  The switch 20 includes a retaining member 89 that is integrated into the body 22 at a first end thereof Fig 2, 5:61-6:25.
It is noted that the switch of Ochsner is not used in a perforating gun however it is considered to be analogous art as it solves the same retaining member problem as that of the instant application.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Runkel so that the body of the switch includes a retaining member as taught by Ochsner in order to have secured the switch into the switch sub in a manner that sealed the switch from the outside environment 5:61-6:25.

Regarding claims 5 and 13:  Wherein the retaining member comprises:
a retaining head 93 of Ochsner; and
a threading member 88 of Ochsner for attaching the switch to a switch sub.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Runkel in view of Bonavides et al. (US 2010/085210, Bon).

Runkel discloses all of the limitations of the above claim(s) except for the integrated electronic switch further comprising:
a logic controller;
a timer; and
a memory.

Bon discloses a control system that can be used in a variety of downhole tools including perforating guns [0017].  The control system includes a logic controller 125 – [0024]-[0026], a timer [0020], [0021], [0038], Fig 6, and a memory 127 – [0024]-[0026], Fig 2.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the switch of Runkel to include the control system of Bon including the logic controller, the timer, and the memory in order to have been able to selectively control multiple switch, and thus guns, in the wellbore [0004], [0015], [0027].

Allowable Subject Matter
Claims 6, 8-10, 14, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 6 and 14:  The prior art of record fails to disclose or suggest an input wire extending from inside the switch body to outside the switch body and comprising a ground wire, an arming wire, and a through wire as recited in the claimed combination.  

Regarding claims 8 and 16:  The prior art of record fails to disclose or suggest an input wire extending from inside the switch body to outside the switch body and including plural inputs, a first set of the plural inputs being connected to another switch sub, a second set of the plural inputs being connected to a perforating gun, and a third set of the plural inputs being connected to the surface as recited in the claimed combination.

Regarding claims 9 and 19:  The prior art of record fails to disclose or suggest that the selective electronic switch is pressure isolated within the body of the integrated electronic switch as recited in the claimed combination.

Regarding claims 10 and 20:  The prior art of record fails to disclose or suggest that the selective electronic switch is pressure isolated within an isolation chamber in the body of the integrated electronic switch as recited in the claimed combination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
12/19/2022